914 F.2d 1490Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard O'Neal DOUGLAS, Plaintiff-Appellant,v.Stephen SIEBERT, Lynn Grove, T. Sands, Jose Gelpi, CibilBrittian, Defendants-Appellees.
No. 90-6102.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 30, 1990.Decided Oct. 2, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph C. Howard, District Judge.  (CA-90-1678-JH)
Leonard O'Neal Douglas, appellant pro se.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Leonard O'Neal Douglas appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Douglas v. Siebert, CA-90-1678-JH (D.Md. July 9, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 The district court dismissed the complaint solely because Douglas failed to allege that he, personally, had been subjected to the complained of actions.  Even if that alone was not a sufficient basis for dismissing the complaint, the dismissal was proper given the lack of specific facts supporting the claims and the failure to raise constitutional issues.   See White v. White, 886 F.2d 721 (4th Cir.1989)